        Case 20-17355        Doc 96 Filed 03/01/21 Entered 03/01/21 10:55:20               Desc Main
                                      Document     Page 1 of 1
                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION
Honorable      A. Benjamin Goldgar                              Hearing Date            March 1, 2021

Bankruptcy Case                No. 20 B 17355                 Adversary


Brief                                                  James Samatas
Statement of
Motion
                                                      Scheduling order


Names and
Addresses of
moving
counsel


Representing


                                                    ORDER




                On the court’s own motion, the ruling date of March 8, 2021, on the pending motions to

               convert and convert or dismiss is stricken. Ruling is reset to March 15, 2021, at 10:00 a.m.
